Citation Nr: 9917277	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-17 580	)	DATE
	)
	)



On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of an appendectomy based on United States Department of 
Veterans Affairs (VA) hospitalization and surgery in January 
and February 1960.  


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from November 1954 to October 
1957.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision of the RO which denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for postoperative residuals of an 
appendectomy based on VA hospitalization and surgery in 
January and February 1960.  


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for postoperative 
residuals of an appendectomy based on VA hospitalization and 
surgery in January and February 1960 is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of an appendectomy based on VA hospitalization and surgery in 
January and February 1960.  38 U.S.C.A. §§ 1151, 5107(a), 
7104 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence of record includes a February 1960 VA 
hospitalization report, which indicated that the veteran was 
hospitalized for 10 days in connection with an appendectomy 
performed on January 29, 1960, after a diagnosis of acute 
appendicitis.  A February 1960 VA hospital summary showed 
that the veteran reported right lower quadrant pain for two 
weeks prior to the hospital admission.  He also reported 
increasing anorexia and vague feelings of nausea without 
vomiting.  He had had a normal bowel movement one day prior 
to admission and denied genitourinary and cardiorespiratory 
symptoms.  He had been hospitalized once previously for 
gastritis after a prolonged episode of ethanol intake during 
service.  The veteran was brought to the operating room 
shortly after admission, where an appendectomy was performed 
through a transverse incision.  The appendix was acutely 
inflamed and gangrenous, with a small amount of pus which was 
sent for testing.  The hospital summary and a February 1960 
VA surgery report note that the veteran tolerated the 
procedure well, left the operating room in good condition, 
and had an essentially uneventful postoperative course.  

In an April 1996 statement, the veteran asserted that he had 
been receiving treatment for a stomach disorder since 1970 
from the VA Medical Center in Providence, Rhode Island 
(Providence VAMC).  An April 1996 Providence VAMC hospital 
summary showed that he was hospitalized with epigastric and 
left arm pain.  No medical opinion, however, related the 
epigastric pain either to service or to VA surgery performed 
in 1960.  Providence VAMC records of medical treatment of the 
veteran, dating from September 1995 to May 1996, include an 
April 1996 medical progress note which reported a history of 
gastroenteritis.  No etiology for the gastroenteritis was 
reported.  

In July 1996, the RO forwarded a letter to the veteran 
requesting that he provide information and evidence of 
treatment for a stomach disorder since service.  In a July 
1996 statement, the veteran replied that all of his medical 
treatment had been at Providence VAMC.  

At a July 1996 VA gastrointestinal examination, the veteran 
reported a history of an appendectomy at the Providence VAMC, 
followed by a wound infection which drained for several 
months.  There reportedly had been no drainage for the 
previous 25 years.  A gastrointestinal series was essentially 
within normal limits.  The abdomen was protuberant, the liver 
and spleen were not palpable, and there were no masses or 
tenderness.  His maximum weight was about the same as the 
previous year, and he did not appear anemic.  He denied any 
nausea, vomiting, hematemesis or melena.  There was no 
evidence of specific epigastric pain, but he had heartburn 
every other day.  Reportedly, this was readily relieved by 
Maalox.  The diagnosis was that of chronic gastritis.  

In November 1996, the RO requested VA outpatient and 
inpatient treatment records and hospital summaries for the 
period from October 1957 to December 1960, from a National 
Archives and Records Administration Federal Records Center in 
Pittsfield, Massachusetts (NARA/FRC).  In December 1996, 
NARA/FRC replied that no records responsive to the RO's 
request were available.  

In an April 1997 VA Form 9, the veteran contended that he 
underwent an appendectomy at Providence VAMC in 1960 and that 
the resulting surgical wound continued to drain for several 
months after the surgery.  He asserted that his 
gastrointestinal system had been permanently damaged as a 
result of the appendectomy, that he had been taking Maalox 
provided by Providence VAMC since 1960, and that he had had 
no stomach symptoms prior to the appendectomy.  


Analysis

The threshold requirement in this case is whether the veteran 
has presented a well-grounded claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  A person 
who submits a claim for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

For a service connection claim to be well-grounded, there 
must be competent medical evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table).  

VA's General Counsel has opined that there are similarities, 
including the well-grounded requirement, between service 
connection claims and claims for benefits under 38 U.S.C.A. 
§ 1151.  VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 
11, 1997).  Further, the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1, 1991) (hereinafter "the 
Court") has held that a claimant seeking benefits under 
38 U.S.C.A. § 1151 must submit sufficient evidence to make 
the claim well-grounded.  Ross v. Derwinski, 3 Vet. App. 141 
(1992).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement 38 U.S.C.A. § 1151.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  
In pertinent part, as currently applicable, 38 U.S.C.A. 
§ 1151 provides that, where any veteran shall have suffered 
an injury, or aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.  On March 
16, 1995, amended regulations were published deleting the 
fault or accident requirements of 38 C.F.R. § 3.358(c) (3), 
in order to conform the controlling regulation to the 
decision of the United States Supreme Court in Gardner.  

As the regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358 provides, in pertinent part, in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the beneficiary's physical 
condition prior to the treatment is the condition which the 
specific medical or surgical treatment was designed to 
relieve.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization, etc. was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. § 3.358(b), 
(c).  The amended regulation, 38 C.F.R. § 3.358(c)(3), now 
provides that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those that 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).  

The Board notes that ,during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, 110 Stat. 2926 (1996), 
was enacted.  In pertinent part, this Act amended 38 U.S.C.A. 
§ 1151 with regard to what constitutes a "qualifying 
additional disability" susceptible of compensation.  The 
Court has held that where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply, unless Congress provided otherwise or 
permitted the VA Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  The Secretary has not elected to do so.  For the 
veteran's benefit, the Board notes that the referenced 
legislation, effective October 1, 1997, serves to further 
restrict the application of 38 U.S.C.A. § 1151 and, thus, 
would be less favorable to him than the earlier version of 
the statute.

Following a review of the claims folder, it is the opinion of 
the Board that the veteran has not presented a well-grounded 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for postoperative residuals of an 
appendectomy based on VA hospitalization and surgery in 
January and February 1960.  Records contemporaneous with the 
January 1960 appendectomy specifically indicate that there 
were no complications following the surgery and that the 
veteran's postoperative course was essentially uneventful.  
The veteran has contended that he had received treatment from 
Providence VAMC for many years for a stomach disorder, but 
the RO's reasonable efforts to obtain records of medical 
treatment of the veteran from both VA and other sources do 
not confirm that he has been treated for an ongoing stomach 
disorder since the 1960 appendectomy.  And, although there is 
a current diagnosis of chronic gastritis, no medical opinion 
relates the onset of gastritis to service or to the 1960 
appendectomy.  To the extent that the veteran himself 
contends that he has a gastrointestinal disorder that began 
with the 1960 appendectomy, he has not presented any 
supporting medical evidence, and as a layperson, he is not 
competent to provide such evidence.  See Espiritu v. 
Derwinski, 1 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); and Layno v. Brown, 6 Vet. App. 465 (1994).  
Without evidence of a nexus between the current chronic 
gastritis and the 1960 appendectomy, the claim is not well-
grounded and the appeal is denied.  


ORDER

As a well-grounded claim has not been submitted, entitlement 
to compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
postoperative residuals of an appendectomy based on VA 
hospitalization and surgery in January and February 1960 is 
denied.  


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

